Citation Nr: 1038603	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to April 
1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified at a Travel Board hearing before the 
undersigned in August 2007.   A transcript of the hearing is 
associated with the claims folder.  

This case was remanded by the Board in February 2009 for further 
development.  The Board is satisfied as to substantial compliance 
with its remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
This included obtaining an addendum to the report of the August 
2008 VA hypertension examination.  As such, the case is now ready 
for disposition.


FINDING OF FACT

The competent medical evidence shows that the Veteran's service-
connected PTSD caused or aggravated his hypertension.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence, generally medical, establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
	
	Initially, the Board notes that the term hypertension refers to 
persistently high arterial blood pressure.  Medical authorities 
have suggested various thresholds ranging from 140 mm. Hg 
systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated 
Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating 
purposes, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater.  The term isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 
(2010).

	
	The Veteran was afforded a VA hypertension examination in August 
2008, at which time he was diagnosed with hypertension.  Blood 
pressure readings at the time of the examination were 162/86 mm. 
Hg, 168/86 mm. Hg, and 168/92 mm. Hg..  The Veteran is also 
service connected for PTSD, which is rated as 30 percent 
disabling.  In other words, elements (1) and (2) of Wallin have 
been met.  
	
	The remaining question is whether the Veteran's hypertension was 
caused or aggravated by his PTSD.  Initially, in his August 2008 
examination report, the VA examined opined that hypertension due 
to PTSD was not feasible because there was no scientific 
literature to support that complication.  In response, the 
Veteran submitted a medical article obtained from the Internet in 
December 2008 providing the results of a study conducted by the 
Journal of the American College of Cardiology which found that 
certain heart disease patients were more vulnerable to the 
physical effects of psychological stress.  Upon receiving this 
information, the Board remanded the Veteran's case so that the 
August 2008 examiner could issue an addendum opinion.  
Specifically, the examiner was asked to review and comment on the 
Internet article suggesting a link between cardiovascular 
disability and psychiatric disabilities.  
	
	The examiner issued an addendum opinion in October 2009.  He 
opined that while there is some evidence that psychological 
stress could negatively impact patients with known significant 
heart conditions, there were no consensus statements available of 
which he was aware that equated a certain level of stress to a 
certain level of disability.  Although he opined that it was less 
likely than not that the Veteran's hypertension originated in 
military service, he opined that is was at least as likely as not 
that a known diagnosis of PTSD could have some effect on blood 
pressure readings, especially if the patient was in a chronic 
state of stress related to his PTSD.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to 
medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  The Board finds that in the 
aggregate, the medical evidence both for and against the 
Veteran's claim are of approximately equal probative value and 
persuasiveness.  Indeed, while couched in cautious terms, the 
October 2009 addendum establishes that there is a positive 
relationship between the Veteran's PTSD and his hypertension.   
The examiner stated that the chronic stress of the Veteran's PTSD 
had an adverse effect on his blood pressure.  The degree of 
aggravation/increased severity is not wholly relevant under old 
version of 38 C.F.R. § 3.310, which is for application in this 
case.  Thus, because there is at least an approximate balance of 
positive and negative evidence regarding the issue at hand, the 
Board finds that the evidence raises at least a reasonable doubt 
as to whether the Veteran's current hypertension was incurred as 
a result of or aggravated by his PTSD.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

To the extent that there is any reasonable doubt as to the 
relationship of the Veteran's current hypertension to his 
service-connected PTSD, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran's current hypertension is related to his 
PTSD.  Accordingly, the Board concludes that service connection 
for hypertension is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to PTSD, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


